                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


GREGORY FENDER, II                                                                    PLAINTIFF
ADC #161479

v.                                 Case No. 3:19-cv-00134-LPR


MATT RING, et al.                                                                  DEFENDANTS


                                              ORDER

          Gregory Fender II (“Plaintiff”) was incarcerated in the Arkansas Department of

 Corrections when he filed a pro se complaint pursuant to 42 U.S.C. § 1983. (Doc. 2). On May

 6, 2019, the Court entered an Initial Order for Pro Se Prisoner-Plaintiffs. (Doc. 3). The Order

 directed Plaintiff to “comply with the Federal Rules of Civil Procedure as well as Local Rules

 for the Eastern District of Arkansas.” (Id. at 1). The Order also informed Plaintiff of the

 requirements of Local Rule 5.5(c)(2) for plaintiffs who are not represented by a lawyer. (Id.).

 The first requirement noted was that Plaintiff

         must promptly notify the Clerk and the other parties in the case of any change in
         address. You must inform the Court if you are transferred from one unit to another.
         Notifying the Court of your change in address is especially important if you are
         released from custody while your lawsuit is pending. If you do not keep the Court
         informed as to your current address, your lawsuit can be dismissed.

(Id.).

         On January 22, 2020, mail from the Court to Plaintiff was returned as undeliverable with

the notation “paroled” on the envelope. (Doc. 13). Plaintiff has not notified the Clerk of his

change in address. Plaintiff is directed to do so within 30 days of the date of this Order. If

Plaintiff does not update his address with the Court within 30 days of the date of this Order, this

case will be dismissed without prejudice. Local Rule 5.5(c)(2).
IT IS SO ORDERED this 30th day of January 2020.



                                            Lee P. Rudofsky
                                            UNITED STATES DISTRICT JUDGE




                                    2
